Court of Appeals
of the State of Georgia

                                         ATLANTA, January 10, 2017

The Court of Appeals hereby passes the following order:

A16A1617. CRATON et al. v. BEAROFF et al.

      On March 7, 2016, the Floyd County trial court granted plaintiff Janet Bearoff
(and her associated entities) a preliminary injunction enforcing a 2009 non-compete
agreement between Bearoff and defendant Charles Craton (and other persons and
entities). The injunction enjoined Craton from operating the adult novelties business
known as The Love Library on the ground that it violated the parties’ 2009
agreement. The trial court’s order noted that the injunction “shall remain in effect
until September 10, 2016,” the expiration date of the non-compete agreement, “or
until further order of the court, whichever shall occur first.” On March 11, 2016,
however, the trial court stayed the injunction “until further order of this Court or such
time as [Craton’s] appeal . . . is decided by the appropriate appellate court, whichever
first occurs.” The trial court’s stay also noted that “[a] hearing on a bond shall be
scheduled for a later time.” On the same day, Craton filed a notice of appeal from this
judgment. Bearoff did not file a notice of cross-appeal. On March 17, the trial court
ordered Craton to post an appeal bond in the amount of $92,000, which Craton
apparently posted on April 1, 2016. Craton did not file a second notice of appeal
concerning the appeal bond.
      Craton’s appeal was docketed in this Court on May 4, 2016. On May 10,
appellee Bearoff filed an emergency motion asking this Court to expedite a decision
before the expiration of the non-compete agreement on September 10. This Court
denied the motion on the grounds that it did not meet the procedural or substantive
requirements of Court of Appeals Rule 40 (b). On September 16, 2016, we asked both
parties to file supplemental briefs on the question whether Craton’s appeal was moot
in light of the expiration of the underlying injunction. The parties filed these
supplemental briefs in September and October 2016.
      It is settled that “[t]he duration of a covenant not to compete is not tolled
during litigation” and that “when the duration of that covenant has expired, an action
seeking injunctive relief pursuant to the covenant is moot.” Hogan Mgmt. Svcs. v.
Martino, 242 Ga. App. 791, 793 (1) (530 SE2d 508) (2000) (footnotes omitted). “To
prevent [an appeal concerning an expired injunction] from becoming moot, the
appealing party must obtain a supersedeas,” but “the filing of a notice of appeal in
injunction cases does not serve as a supersedeas.” Brown v. Spann, 271 Ga. 495, 496
(520 SE2d 909) (1999) (citation and punctuation omitted). Although Craton argues
that the grant of an appeal bond prevents mootness, that bond was ordered well after
the filing of Craton’s single notice of appeal, and Craton failed to appeal it.
Accordingly, we cannot consider any error as to the bond itself. See Jaycee Atlanta
Dev. v. Providence Bank, 330 Ga. App. 322, 331 (6) (765 SE2d 536) (2014) (refusing
to consider error as to a supersedeas bond when a party failed to file a second notice
of appeal). In the absence of any counterclaim by Craton for wrongful restraint,
questions concerning the propriety of an award of damages or attorney fees must
await the disposition of such an award in the trial court. Compare Cox v. Altus
Healthcare and Hospice, 308 Ga. App. 28, 30 (1) (706 SE2d 660) (2011) (appeal
concerning an expired injunction was not moot when a defendant’s claim for
wrongful restraint remained pending below).
      For all these reasons, we lack jurisdiction over this appeal, which is hereby
DISMISSED. Brown, 271 Ga. at 495 (dismissing appeal as moot).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta, 01/10/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.